Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 and 20 in the reply filed on 12/22/21 is acknowledged.

Claim Objections
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code at the bottom of paragraph 75 on page 19 of the specification; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 6-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsukamoto (JP 2012-214872 A).
An English-language translation of Tsukamoto, which is attached, has been used in setting forth this rejection, and the paragraph numbers referred to herein are those of the English-language reference. 
In paragraphs 6-7 Tsukamoto discloses a method for producing a laminate having a metal film having excellent adhesion to a substrate, by surface-treating the surface of the insulating film on which the layer to be plated (plated layer precursor layer) is laminated. In paragraph 14 Tsukamoto discloses that the insulating layer is formed on a substrate, as recited in claim 1. In paragraph 153 Tsukamoto discloses a composition for forming the plated layer precursor layer, comprising hexamethylenebisacrylamide, which is a polyfunctional acrylamide monomer as recited in claim 1, 2-acrylamide-2-methylpropanesulfonic acid, which is a monofunctional monomer as recited in claim 1, and a polymer, the syntheses of which are described in paragraphs 143-152 of Tsukamoto. In paragraph 50 Tsukamoto discloses that the polymer has a polymerizable group and a functional group that forms an interaction with a plating catalyst or a precursor thereof, meeting the limitations of the polymer of claim 1. Claim 1 is therefore anticipated by Tsukamoto.
The sulfonic acid group on the monofunctional monomer of Tsukamoto interacts with a plating catalyst or a precursor of a plating catalyst (as acknowledged in paragraph 51 of the current specification), meeting the limitations of claim 3. The insulating film of Tsukamoto is between the substrate and the plated layer precursor layer, and therefore meets the limitations of the primer layer of claim 6. In paragraph 157-158 Tsukamoto discloses immersing the coated substrate in a catalyst-containing liquid and curing the plated layer precursor layer, leading to a substrate comprising a plated layer meeting the limitations of claim 8, and a metal layer as recited in claim 11. A metal layer is also capable of acting as a protective film, as recited in claim 7. In paragraphs 131-138 Tsukamoto discloses that the plated layer can be formed in a pattern shape, as recited in claim 9. In paragraph 18 Tsukamoto discloses that the substrate can be various three-dimensional materials, as recited in claim 10, and in paragraphs 19-20 Tsukamoto further discloses a method of forming metal wiring layers in a pattern on the surface, also leading to a three-dimensional substrate. 
In light of the above, claims 1, 3, and 6-11 are anticipated by Tsukamoto.

Claims 1, 3, and 7-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Higashi (WO 2016/194781 A1).
An English-language equivalent of Higashi, U.S. PG Pub. No. 2018/0046284, has been used in setting forth this rejection, and the paragraph numbers referred to herein are those of the English-language reference. 
In paragraph 2 Higashi discloses a conductive film, a touch panel sensor, and a touch panel. In paragraph 12 Higashi discloses a conductive film comprising a substrate, as recited in claim 1, and a to-be-plated layer disposed on the substrate, corresponding to the plated layer precursor layer of claim 1. In paragraph 253 Higashi discloses a composition for forming the plated layer precursor layer, comprising hexamethylenebisacrylamide, which is a polyfunctional acrylamide monomer as recited in claim 1, 2-acrylamide-2-methylpropanesulfonic acid, which is a monofunctional monomer as recited in claim 1, and a polymer, the synthesis of which is described in paragraphs 247-251 of Higashi. In paragraphs 101 and 103-152 Higashi discloses that the polymer has a polymerizable group and a functional group that forms an interaction with a plating catalyst or a precursor thereof, meeting the limitations of the polymer of claim 1. The substrate with the plated layer precursor layer disposed thereupon meets the limitations of the precursor film of claim 1. 
The sulfonic acid group on the monofunctional monomer of Higashi interacts with a plating catalyst or a precursor of a plating catalyst (as acknowledged in paragraph 51 of the current specification), meeting the limitations of claim 3. In paragraph 241 Higashi  discloses irradiating the plating layer precursor layer with light, leading to a plated player meeting the limitations of claim 8, and in paragraphs 178-181 Higashi discloses disposing a metal layer on the plated layer, as recited in claim 11. In paragraphs 16, 74, 241, and 243, Higashi discloses laminating a photomask on the plated layer precursor layer, meeting the limitations of the protective film of claim 7. In paragraph 65 Higashi discloses a that a patterned plating layer precursor layer is formed, as recited in claim 9. In the figures Higashi depicts three-dimensional substrates, as recited in claim 10. In paragraphs 18-19 Higashi discloses a touch panel and a touch panel sensor comprising the conductive film, meeting the limitations of claims 12-13.
In light of the above, claims 1, 3, and 7-13 are anticipated by Higashi. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tsukamoto in view of McDaniel (U.S. PG Pub. No. 2012/0097194).
The discussion of Tsukamoto in paragraph 6 above is incorporated here by reference. Tsukamoto discloses a precursor film meeting the limitations of claim 1, but does not disclose the absolute value of the difference between the Hansen solubility parameters of the monofunctional monomer and the polymer.
McDaniel, in paragraph 1964, discloses that the closer any two molecules are in Hansen space, the more likely they are to dissolve. The difference between the Hansen solubility parameters of the monofunctional monomer and the polymer of Tsukamoto are therefore a result-effective variable. Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). It therefore would have been within the scope of ordinary skill in the art to optimize the difference between Hansen solubility parameters of the monofunctional monomer component and the polymer component of the playing layer precursor layer of Tsukamoto, within the range recited in claim 2, in order to arrive at a composition having a desired solubility and compatibility.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Higashi in view of McDaniel (U.S. PG Pub. No. 2012/0097194).
The discussion of Higashi in paragraph 7 above is incorporated here by reference. Tsukamoto discloses a precursor film meeting the limitations of claim 1, but does not disclose the absolute value of the difference between the Hansen solubility parameters of the monofunctional monomer and the polymer.
McDaniel, in paragraph 1964, discloses that the closer any two molecules are in Hansen space, the more likely they are to dissolve. The difference between the Hansen solubility parameters of the monofunctional monomer and the polymer of Higashi are therefore a result-effective variable. Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). It therefore would have been within the scope of ordinary skill in the art to optimize the difference between Hansen solubility parameters of the monofunctional monomer component and the polymer component of the playing layer precursor layer of Higashi, within the range recited in claim 2, in order to arrive at a composition having a desired solubility and compatibility.

Allowable Subject Matter
Claims 4-5 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The prior art, as exemplified by the references discussed above, does not teach or render obvious precursor films meeting the limitations of claims 4 and 20 where the polymer has repeating units derived from a conjugated diene compound and repeating units derived from an unsaturated carboxylic acid or derivative thereof. While the polymer of Higashi could conceivably have a repeating unit comprising a carboxylic acid when W in formula (b) of paragraph 117 is a carboxylic acid (see paragraphs 125 and 105-107), Higashi does not disclose or render obvious repeating units having an unsaturated carboxylic acid, and while the repeating unit of formula (a) of paragraph 117 of Higashi can have a side chain comprising a C=C double bond, Higashi does not disclose or render obvious a repeating unit comprising a conjugated diene.
The prior art also does not teach or render obvious precursor films meeting the limitations of claim 5 where the polyfunctional monomer has the claimed structure. As discussed in the above rejection, Higashi discloses a precursor film comprising hexamethylenebisacrylamide, which is a bifunctional acrylamide but does not meet the limitations of claim 5. Higashi, in paragraphs 164-169, discloses a suitable tetrafunctional (meth)acrylamide, but one of ordinary skill in the art would not have had motivation to modify the tetrafunctional (meth)acrylamide of Higashi to arrive at the claimed bifunctional acrylamide. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/           Primary Examiner, Art Unit 1771